Citation Nr: 0831723	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  99-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1966 to February 1970 and from June 1971 to May 1975.  
The veteran also had a subsequent period of service in the 
Marine Corps Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2004 and in January 2007, the Board remanded the 
claim for further evidentiary development.  

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

REMAND

On VA audiometric examination in November 2005, the veteran 
had left ear hearing loss under 38 C.F.R. § 3.385, but not 
right ear hearing loss.  The audiologist expressed the 
opinion that the veteran's left ear hearing loss was due to 
the veteran's participation in a "firing team" while 
serving in the Marine Corps Reserve.  

In a rating decision in January 2006, the RO granted service 
connection for left ear hearing loss based on the VA 
audiometric examination in November 2005. 

On VA audiological examination in June 2008, the veteran had 
right ear hearing loss under 38 C.F.R. § 3.385.  The 
audiologist expressed the opinion that the right ear hearing 
loss was not due to the veteran's active duty in the United 
States Air Force, but did not address whether the right ear 
hearing loss was related to the veteran's duties on a 
"firing team' in the Marine Corps Reserve, which was the 
basis for the grant of service connection for left ear 
hearing loss.  

A further medical opinion on this matter is therefore 
necessary under the duty assist. Accordingly, the case is 
REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by the VA audiologist who 
conducted the audiological evaluation 
in June 2008.  If the same audiologist 
is not available, arrange to have the 
file reviewed by another VA 
audiologist.  In either event, the 
audiologist is asked to determine 
whether it is at least as likely as not 
that the veteran's current right ear 
hearing loss is due to the same noise 
exposure in the Marine Corps Reserve, 
which was the basis for the grant of 
service connection for the left ear.  
The examiner is asked to comment on the 
report of the VA audiology examination 
in November 2005. 

2. After the development requested is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




